DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (Pub # US 2019/0304290 A1).
Consider claim 1, Smith clearly shows and discloses a method for wireless water leak detection, comprising the steps of: defining a group of leak (moisture) sensors (MS, Fig. 1); selecting a threshold number (one) of leak sensors in the group of leak sensors (MS, Fig. 1); detecting a leak with at least one leak sensor of the group of leak sensors [0014]; determining if the at least one leak sensor of the group of leak sensors comprises a number of the leak sensors of the group of leak sensors equal to or greater than the threshold number of (one) the leak sensors in the group of leak sensors; and if the at least one leak sensor of the group of leak .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Pub # US 2017/0357275 A1) as applied to claim 1, and further in view of Wilson et al. (Pub # US 2017/0039841 A1).
Consider claim 2. Smith taches similar invention.
Smith does not teach the method for wireless water leak detection, further comprising the steps of: initiating a local alarm at the at least one leak sensor; recording a first time; wirelessly transmitting a first alarm signal to a base station, the first alarm signal including data representative of the first time; and if manual input is not received by the at least one leak sensor within a pre-set time threshold measured from the first time, then transmitting a second alarm signal from the base station to at least one external device.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak detection, further comprising the steps of: initiating a local alarm at the at least one leak sensor; recording a first time; wirelessly transmitting a first alarm signal to a base station, the first alarm signal including data representative of the first time; and if manual input is not received by the at least one leak sensor within a pre-set time threshold measured from the first time, then transmitting a second alarm signal from the base station to at least one external device as shown in Wilson et al., in Smith method for the benefit of providing alert notification locally and remotely to the authorized personnel.
	Consider claim 3, Smith teaches similar invention.
	Smith does not teach the method for wireless water leak detection, wherein the step of initiating the local alarm comprises initiating an audible alarm at the at least one leak sensor.
	In the same field of endeavor, Wilson et al. teaches the method for wireless water leak detection, wherein the step of initiating the local alarm comprises initiating an audible alarm at 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak detection, wherein the step of initiating the local alarm comprises initiating an audible alarm at the at least one leak sensor as shown in Wilson et al., in Smith method for the benefit of providing audible sound to alert the local operator.
	Consider claim 7, Smith teaches similar invention.
Smith does not teach the method for wireless water leak detection, further comprising the step of ceasing the local alarm when the manual input is received by the at least one leak sensor.
In the same field of endeavor, Wilson et al. teaches the method for wireless water leak detection, further comprising the step of ceasing (disabling) the local alarm when the manual input is received by the at least one leak sensor [0059] for the benefit of preventing false alarm.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak detection, further comprising the step of ceasing the local alarm when the manual input is received by the at least one leak sensor as shown in Wilson et al., in Smith method for the benefit of preventing false alarm.
	Consider claim 8, Smith teaches similar invention.
Smith does not teach the method for wireless water leak detection, further comprising the step of wirelessly transmitting an acknowledgement signal from the base station to the at least one leak sensor upon receipt of the first alarm signal.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak detection, further comprising the step of wirelessly transmitting an acknowledgement signal from the base station to the at least one leak sensor upon receipt of the first alarm signal as shown in Wilson et al., in Smith method for the benefit of confirming the reception of the communication signal.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Pub# US 2017/0357275 A1) and Wilson et al. (Pub# US 2017/0039841 A1) as applied to claim 2, and further in view of Ward et al. (Pub# US 2018/02919911 A1).
Consider claim 4, Smith and Wilson et al. combined reference teaches similar invention.
Smith and Wilson et al. combined reference does not teach the method for wireless water leak detection, further comprising the step of recording a second time indicative of a time when the leak is no longer detected by the at least one leak sensor.
In the same field of endeavor, Ward et al. teaches the method for wireless water leak detection, further comprising the step of recording a second time indicative of a time when the leak is no longer detected by the at least one leak sensor (time/date stamped for each event) [0144] for the benefit of providing real time monitoring.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak 
Consider claim 5, Smith and Wilson et al. combined reference teaches similar invention.
Smith and Wilson et al. combined reference does not teach the method for wireless water leak detection, further comprising the step of recording a third time indicative of a time when the manual input has been received by the at least one leak sensor.
	In the same field of endeavor, Ward et al. teaches the method for wireless water leak detection, further comprising the step of recording a third time indicative of a time when the manual input has been received by the at least one leak sensor [0150] for the benefit of providing override function to cancel the alarm.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak detection, further comprising the step of recording a third time indicative of a time when the manual input has been received by the at least one leak sensor as shown in Ward et al., in Smith and Wilson et al. combined method for the benefit of providing override function to cancel the alarm.
Consider claim 6, Smith and Wilson et al. combined reference teaches similar invention.
Smith and Wilson et al. combined reference does not teach the method for wireless water leak detection, further comprising the step of recording a fourth time indicative of a time when an initial sensing mode of the at least one leak sensor is reinitiated.
In the same field of endeavor, Ward et al. teaches the method for wireless water leak detection, further comprising the step of recording a fourth time indicative of a time when an 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak detection, further comprising the step of recording a fourth time indicative of a time when an initial sensing mode of the at least one leak sensor is reinitiated as shown in Ward et al., in Smith and Wilson et al. combined method for the benefit of resetting the monitoring system.
Claims 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Pub # US 2017/0357275 A1), and further in view of Wilson et al. (Pub # US 2017/0039841 A1).
Consider claim 9, Smith teaches a method for wireless water leak detection, comprising the steps of: defining a group of leak sensors (MS, Fig. 1); selecting a threshold number (in this case the number of one) of leak sensors in the group of leak sensors; detecting a leak with at least one leak sensor of the group of leak sensors; initiating a local alarm (in form of push notification via short message service) at the at least one leak sensor [0014]; recording a first time; wirelessly transmitting a first alarm signal to a base station (GW, Fig, 1) [0018], the first alarm signal including data representative of the first time (initial detection); determining if the at least one leak sensor of the group of leak sensors comprises a number (one) of the leak sensors of the group of leak sensors equal to or greater than the threshold number (one) of the leak sensors in the group of leak sensors (MS, Fig. 1); and if the at least one leak sensor of the group of leak sensors comprises a number of the leak sensors of the group of leak sensors equal to or greater than the threshold number (one) of the leak sensors in the group of leak sensors (MS, Fig. 1), then wirelessly transmitting a shut-off signal from the base station to a valve controller [0018]. 

In the same field of endeavor, Wilson et al. teaches if manual input is not received by the leak sensor within a pre-set time threshold measured from the first time, then transmitting a second alarm signal from the base station to at least one external device [0059] for the benefit of providing the override function to disable the alarm.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include if manual input is not received by the leak sensor within a pre-set time threshold measured from the first time, then transmitting a second alarm signal from the base station to at least one external device as shown in Wilson et al., in Smith method for the benefit of providing the override function to disable the alarm.
	Consider claim 10, Smith teaches similar invention.
	Smith does not teach the method for wireless water leak detection, wherein the step of initiating the local alarm comprises initiating an audible alarm at the at least one leak sensor.
	In the same field of endeavor, Wilson et al. teaches the method for wireless water leak detection, wherein the step of initiating the local alarm comprises initiating an audible alarm at the at least one leak sensor [0048] for the benefit of providing audible sound to alert the local operator.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak detection, wherein the step of initiating the local alarm comprises initiating an audible alarm at 
	Consider claim 14, Smith teaches similar invention.
Smith does not teach the method for wireless water leak detection, further comprising the step of ceasing the local alarm when the manual input is received by the at least one leak sensor.
In the same field of endeavor, Wilson et al. teaches the method for wireless water leak detection, further comprising the step of ceasing (disabling) the local alarm when the manual input is received by the at least one leak sensor [0059] for the benefit of preventing false alarm.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak detection, further comprising the step of ceasing the local alarm when the manual input is received by the at least one leak sensor as shown in Wilson et al., in Smith method for the benefit of preventing false alarm. 
Consider claim 15, Smith teaches similar invention.
Smith does not teach the method for wireless water leak detection, further comprising the step of wirelessly transmitting an acknowledgement signal from the base station to the at least one leak sensor upon receipt of the first alarm signal.
In the same field of endeavor, Wilson et al. teaches the method for wireless water leak detection, further comprising the step of wirelessly transmitting an acknowledgement signal from the base station to the at least one leak sensor upon receipt of the first alarm signal [0079] for the benefit of confirming the reception of the communication signal.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Pub # US 2017/0357275 A1) and Wilson et al. (Pub # US 2017/0039841 A1) as applied to claim 9, and further in view of Ward et al. (Pub # US 2018/02919911 A1).
Consider claim 11, Smith and Wilson et al. combined reference teaches similar invention.
Smith and Wilson et al. combined reference does not teach the method for wireless water leak detection, further comprising the step of recording a second time indicative of a time when the leak is no longer detected by the at least one leak sensor.
In the same field of endeavor, Ward et al. teaches the method for wireless water leak detection, further comprising the step of recording a second time indicative of a time when the leak is no longer detected by the at least one leak sensor (time/date stamped for each event) [0144] for the benefit of providing real time monitoring.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak detection, further comprising the step of recording a second time indicative of a time when the leak is no longer detected by the at least one leak sensor as shown in Ward et al., in Smith and Wilson et al. combined method for the benefit of providing real time monitoring.
	Consider claim 12, Smith and Wilson et al. combined reference teaches similar invention.

	In the same field of endeavor, Ward et al. teaches the method for wireless water leak detection, further comprising the step of recording a third time indicative of a time when the manual input has been received by the at least one leak sensor [0150] for the benefit of providing override function to cancel the alarm.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak detection, further comprising the step of recording a third time indicative of a time when the manual input has been received by the at least one leak sensor as shown in Ward et al., in Smith and Wilson et al. combined method for the benefit of providing override function to cancel the alarm.
	Consider claim 13, Smith and Wilson et al. combined reference teaches similar invention.
Smith and Wilson et al. combined reference does not teach the method for wireless water leak detection, further comprising the step of recording a fourth time indicative of a time when an initial sensing mode of the at least one leak sensor is reinitiated.
In the same field of endeavor, Ward et al. teaches the method for wireless water leak detection, further comprising the step of recording a fourth time indicative of a time when an initial sensing mode of the at least one leak sensor is reinitiated [0250] for the benefit of resetting the monitoring system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Pub # US 2017/0357275 A1), and further in view of Sabol et al. (Pub # US 2007/0044539 A1).
Consider claims 16 and 17, Smith teaches similar invention.
Smith does not teach the method for wireless water leak detection as recited in claim 
wherein the step of selecting the threshold number of leak sensors in the group of leak sensors comprises selecting a threshold number greater than one and a user selection of the threshold number of leak sensors.
	In the same field of endeavor, Sabol et al. teaches the method for wireless water leak detection as recited in claim wherein the step of selecting the threshold number of leak sensors in the group of leak sensors comprises selecting a threshold number greater than one [0258] and a user selection of the threshold number of leak sensors (Fig. 25) for the benefit of preventing false alarm.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak detection as recited in claim wherein the step of selecting the threshold number of leak sensors in the group of leak sensors comprises selecting a threshold number greater than one and a user selection of the threshold number of leak sensors as shown in Sabol et al., in Smith method for the benefit of preventing false alarm.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Pub # US 2017/0357275 A1) in view of Wilson et al. (Pub # US 2017/0039841 A1) as recited in claim 9, and further in view of Sabol et al. (Pub # US 2007/0044539 A1).
Consider claims 18 and 19, Smith and Wilson et al. combined reference teaches similar invention.
Smith and Wilson et al. combined reference does not teach the method for wireless water leak detection wherein the step of selecting the threshold number of leak sensors in the group of leak sensors comprises selecting a threshold number greater than one and a user selection of the threshold number of leak sensors.
	In the same field of endeavor, Sabol et al. teaches the method for wireless water leak detection as recited in claim wherein the step of selecting the threshold number of leak sensors in the group of leak sensors comprises selecting a threshold number greater than one [0258] and a user selection of the threshold number of leak sensors (Fig. 25) for the benefit of preventing false alarm.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method for wireless water leak detection as recited in claim wherein the step of selecting the threshold number of leak sensors in the group of leak sensors comprises selecting a threshold number greater than one and a user selection of the threshold number of leak sensors as shown in Sabol et al., in Smith and Wilson et al. method for the benefit of preventing false alarm.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/13/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Smith (Pub # US 2017/0357275 A1) as set forth in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687